DETAILED ACTION
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations detecting an execution pattern from an execution profile provided by a server, the execution pattern including repetitive access to network resources, the execution profile associated with an execution environment and an instruction, the instruction written in a development environment corresponding to a first set of features, the instruction stored in an instruction repository monitored by a continuous integration/continuous deployment framework, identifying a possible instruction adaptation, the possible instruction adaption corresponding to a second set of features, the second set of features available in the execution environment, the possible instruction adaptation to be applied in response to developer input to the instruction associated with the execution pattern, predicting, using a machine learning model, an expected performance improvement of the adaptation, determining whether the expected performance improvement meets a threshold, and in response to determining that the expected performance improvement meets the threshold, applying the possible instruction adaptation to the instruction, wherein the applying of the possible instruction adaption is to cause the continuous integration/continuous deployment framework to deploy the instruction, the instruction updated to correspond to the second set of features of the execution environment, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/CHENECA SMITH/Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192